PER CURIAM.
American Pioneer Life Insurance Company appeals an order denying its motion to compel arbitration. We reverse on the authority of Benefit Ass’n Int’l, Inc. v. Mount Sinai Comprehensive Cancer Ctr., 816 So.2d 164 (Fla. 3d DCA 2002). Gorin’s argument as to the McCarran-Ferguson Insurance Regulation Act, 15 U.S.C. §§ 1011-1015, is without merit; Gorin failed to “demonstrate that application of the [Federal Arbitration Act] would invalidate, impair, or supercede a particular state law that regulates the business of insurance.” American Heritage Life Ins. Co. v. Orr, 294 F.3d 702, 2002 WL 1306188 at *4 (5th Cir. June 14, 2002).
Reversed and remanded.